PROSPECTUS SUPPLEMENT THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND CRA SHARES SUPPLEMENT DATED FEBRUARY 7, 2, 2010 The second sentenceunder the section “EXCHANGE OF SECURITIES” on page 16 of the Prospectus is replaced with the following: The Fund will issue its CRA Shares only in exchange for securities that are determined by the Advisor to be appropriate, in type and amount, for investment by the Fund in light of the Fund’s investment objective and policies and current holdings. Please retain this Supplement with your Prospectus for future reference. PROSPECTUS SUPPLEMENT THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND RETAIL SHARES SUPPLEMENT DATED FEBRUARY 7, 2, 2010 The second sentenceunder the section “EXCHANGE OF SECURITIES” on page 16 of the Prospectus is replaced with the following: The Fund will issue its Retail Shares only in exchange for securities that are determined by the Advisor to be appropriate, in type and amount, for investment by the Fund in light of the Fund’s investment objective and policies and current holdings. Please retain this Supplement with your Prospectus for future reference. PROSPECTUS SUPPLEMENT THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND INSTITUTIONAL SHARES SUPPLEMENT DATED FEBRUARY 7, 2, 2010 The second sentenceunder the section “EXCHANGE OF SECURITIES” on page 15 of the Prospectus is replaced with the following: The Fund will issue its Institutional Shares only in exchange for securities that are determined by the Advisor to be appropriate, in type and amount, for investment by the Fund in light of the Fund’s investment objective and policies and current holdings. Please retain this Supplement with your Prospectus for future reference.
